Citation Nr: 9916242	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-28522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.  A. Caffery, Counsel


INTRODUCTION

The veteran had active service from February 1965 to November 
1971.  By rating action dated in June 1988 the Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for post-traumatic stress disorder.  The veteran 
appealed from that decision.  In April 1991 the Board of 
Veterans' Appeals (Board) affirmed the denial.  In November 
1991 the Board denied a motion for reconsideration of the 
prior decision.  By rating action dated in December 1992 the 
VA granted a temporary total evaluation under 38 C.F.R. 
§ 4.30 based on need for convalescence following surgery for 
the veteran's service-connected left knee disability on May 
19, 1992.  The temporary total rating was granted until July 
1, 1992.  The veteran appealed for an extension of the 
temporary total rating.  

In November 1993 the veteran submitted additional information 
for the purpose of reopening his claim for service connection 
for post-traumatic stress disorder.  By rating action dated 
in August 1994 it was held that the additional evidence was 
not new and material and was insufficient to reopen the 
claim.  The veteran appealed from that decision.  Extension 
of the temporary total evaluation under 38 C.F.R. § 4.30 was 
again denied in the August 1994 rating action.  The case was 
before the Board in July 1997 when entitlement to an 
extension of the temporary total evaluation under 38 C.F.R. 
§ 4.30 after June 30, 1992, was denied.  The Board held that 
the April 1991 decision by the Board of Veterans' Appeals 
affirming the June 1988 rating action denying entitlement to 
service connection for post-traumatic stress disorder was 
final but that new and material evidence had been presented 
to reopen the claim.  The case was remanded to the regional 
office for a de novo review of the veteran's claim.  In 
November 1997 the veteran's claim for service connection for 
post-traumatic stress disorder was again denied.  The case is 
now before the Board for further appellate consideration.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  A psychiatric disability, including post-traumatic stress 
disorder, was not demonstrated during the veteran's period of 
active military service.

3.  Psychiatric disabilities, variously diagnosed, were 
initially medically demonstrated many years following the 
veteran's separation from military service.  

4.  The evidence does not establish that the veteran 
currently has post-traumatic stress disorder or any other 
acquired psychiatric disorder which can be associated with 
his military service or any verified incident in service.


CONCLUSION OF LAW

The veteran does not have a psychiatric disability, including 
post-traumatic stress disorder that was incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  



I.  Background

The veteran's service records reflect that he had three 
periods of service.  During his second period of service, 
which extended from May 1966 to December 1969, he served in 
the Republic of Vietnam from April 1968 to January 1969.  His 
third period was terminated under other than honorable 
conditions, primarily because he had written checks with 
insufficient funds.  The Board for Correction of Military 
Records subsequently issued determinations which resulted in 
the veteran being qualified for VA benefits based on his 
entire service  

The veteran's service medical records reflect that he was 
afforded a mental status evaluation in November 1971.  He was 
fully alert and fully oriented and his behavior was described 
as normal.  His thinking process was clear and thought 
content was normal.  His mood was normal.  It was indicated 
that there was no significant mental illness.

When the veteran was examined for separation from military 
service on the same day in November 1971 it was indicated 
that he had had depression and nervousness and had been 
evaluated by the mental hygiene clinic.  On the medical 
examination report the psychiatric evaluation was reported to 
be normal.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1972.  He referred to problems with both 
knees.  No reference was made to a psychiatric condition.  

The veteran was examined or hospitalized by the VA on several 
occasions from March 1977 to August 1980 when there were no 
psychiatric complaints or findings.  He was seen on an 
outpatient basis by the VA in May 1981 and reported that his 
nerves were bad and had been for the previous year.  He had 
lost weight and suffered from depression.  He reported that 
he felt "uptight" all the time.  He was evaluated by a social 
worker and referred to the psychiatric service for further 
evaluation.  When the veteran was examined by the VA in May 
1981 his complaints included nervousness.  

When the veteran was hospitalized by the VA during January 
1988 his chief complaints were dizziness and headache.  While 
hospitalized he began to display irritability and was 
transferred to the psychiatric floor.  He reported that his 
life had not been going well for him since his return from 
Vietnam and that he felt irritable and angry most of the 
time.  He reported that he occasionally experienced 
nightmares and flashbacks about his Vietnam experiences and 
that he had been involved in various fights and infractions 
of the laws and was at one time placed on probation.  He 
indicated that because of his knee problem he had been unable 
to work and that because of that he felt angry, irritable and 
depressed.  He reported that occasionally he was unable to 
sleep at night.  On mental status examination the findings 
included depressed affect and a sad mood.  The final 
diagnoses included adjustment disorder with mixed emotional 
features and passive-aggressive personality disorder.

The veteran was again hospitalized by the VA during March 
1988 with complaints of nervousness and depression.  Various 
findings were recorded on mental status examination.  The 
diagnoses included adjustment disorder with depressed mood.  

The veteran was afforded a psychological evaluation for the 
VA in November 1989.  It was indicated that he had been in 
the Army and had been involved in combat duty in Vietnam.  It 
was reported that he had had a variety of jobs after service.  
He complained of constant pain in his knees and back.  He 
also reported psychiatric treatment in 1988.  On mental 
status examination there were periods when he seemed mildly 
agitated.  He spoke in a clear, coherent and relevant manner.  
He seemed somewhat preoccupied with his involvement with the 
VA as well as his current life stressors.  He exhibited mild 
to moderate anger.  He reported that he experienced 
flashbacks involving his military service in Vietnam.  He 
also reported daily, intermittent depression.  He was alert 
and oriented in all three spheres and his attention span 
seemed adequate.  He seemed to have adequate insight into his 
emotional functioning.  The diagnoses included post-traumatic 
stress disorder, delayed onset and psychological factors 
affecting his physical condition.  

In connection with the veteran's reopened claim in February 
1993, there was received a VA outpatient treatment record 
dated in January 1988 reflecting an impression of an 
adjustment disorder with depressed mood.  

There was also received a November 1993 statement by 
[redacted] reflecting that she had known the veteran 
for the previous 4 1/2 years and that she had witnessed the 
veteran's erratic behavior.  She related that he had had 
night sweats from combat flashbacks, temporary memory lapses, 
blackouts and temporary withdrawal from work, friends and 
family.  She related that he drank when he was stressed and 
he suffered constantly with pain in his knees and low back.  

The veteran was afforded a VA psychological evaluation in 
January 1994.  It was indicated that the results of the test 
were not valid.  It was reported that his performance on a 
scale for combat-related post-traumatic stress disorder 
yielded an elevated score consistent with that disorder but 
that the score could reflect his willingness to freely admit 
to any problems or symptoms.  It was indicated that on the 
basis of the test administered, it was not possible to make 
conclusive statements whether the veteran had or did not have 
post-traumatic stress disorder.

The veteran was afforded a VA psychiatric examination in 
January 1994.  He indicated that his artillery unit had been 
stationed at the end of an airfield next to an ammunition 
supply.  He related that his worst experience was when their 
base had been overrun and an acquaintance had been killed by 
a satchel charge.  He indicated that his mother had died 
about two days after the death of his acquaintance.  It was 
indicated he had not witnessed the death of his close 
acquaintance.  He felt that much of the trauma contributing 
to his current problems involved the later losses of his 
father and two brothers.  It was indicated that he had worked 
at a number of jobs after getting out of high school.  It was 
stated that since 1990 he had been driving a school bus for 
four hours per day.  

On mental status examination the veteran was alert and well 
oriented.  There was no evidence of any hallucinations or 
delusions.  The assessments included post-traumatic stress 
disorder with mild severity of symptoms.  

During the course of a hearing conducted at the regional 
office in May 1995, the veteran indicated that he had been 
part of a security task force attached to the 126th Aviation 
Company at Can Tho Airfield in Vietnam.  He related that in 
January 1969 a bunker had been overrun and everyone in the 
bunker had been killed including an acquaintance.  He related 
that his acquaintance had not been in his unit.  The veteran 
related that he experienced problems including difficulty 
falling asleep at night and difficulty concentrating.  He 
stated that he did not like crowds.  

The regional office later received a VA outpatient treatment 
record dated in May 1994 reflecting that the veteran was 
having some difficulty sleeping.  An assessment was made of 
post-traumatic stress disorder with sleep difficulty.  

In March 1996 the U.S. Army and Joint Services Environmental 
Support Group (currently the U.S. Armed Services Center for 
Research of Unit Records) advised the regional office that 
the 29th Artillery and the 78th Field Artillery had been 
attached to the 1st Aviation Battalion and that Army records 
documented an attack on the airfield in Can Tho in January 
1969.  It was indicated that the 78th Field Artillery was not 
specifically mentioned.  There was enclosed a copy of a 
casualty report for the veteran's acquaintance reflecting 
that he was killed in a hostile action in January 1969.  It 
was indicated that the acquaintance had been assigned to an 
element of the 1st Aviation Battalion but that his exact unit 
of assignment could not be verified.  

In October 1997 the veteran was afforded a VA psychiatric 
examination.  Two VA psychiatrists reviewed the veteran's 
records and interviewed the veteran during the same session.  
The veteran indicated that he had been a member of H Battery 
of the 29th Artillery and that he had been assigned to the 
78th Field Artillery Detachment in support of the 164th 
Aviation Group located at the base near the city of Can Tho.  
He reported that while he was there they were subjected to 
intermittent attacks including periodic mortar attacks once 
or twice a week and small arms attacks 3 or 4 times per week.  
He related that in January 1969 an acquaintance's camp had 
been attacked and overrun by the enemy and he had later 
learned that the acquaintance's bunker had been blown up and 
the acquaintance had been killed.  He related that he did not 
see the body of his acquaintance.  He stated that several 
days later he learned of his mother's death and he returned 
to the United States later in January 1969.  He reported that 
he had felt overwhelmed and numb.  He stated that two years 
later his father died and two years after that a brother 
died.  Three years later another brother died.  He stated 
that because of the many deaths he did not want to get close 
to other people for fear of losing them.  He also reported a 
tendency to become easily irritable and angry.  He reported a 
restless sleep and dreams of his Vietnam War experiences.  He 
related that his concentration was not very good.  He stated 
that he had no suicidal thoughts, auditory or visual 
hallucinations, delusional thinking or manic symptoms.  He 
related that he occasionally drank beer but denied any street 
drug use.  He reported that he mostly stayed at home, 
watching television.  He reported limited socialization and 
activities.  He did not like and felt very uneasy in crowds.  
He stated that he kept distance from other people except his 
daughter.  It was noted that from a review of the veteran's 
records and from the interview the veteran had been treated 
in the past by the VA for psychiatric problems.  The 
diagnoses had included dysthymic reaction and an adjustment 
disorder with mixed emotional features.  The veteran had 
married one time when he was 20 years old.  The marriage had 
lasted 13 years and ended by divorce in 1976.  He was 
currently residing with his girl friend.  He had had several 
jobs after service but had been jobless since 1995.

On mental status examination the veteran was fully alert and 
oriented as to time, place and person.  His thought form was 
goal-orientated, logical and linear and there was no 
pressured speech or incoherence.  His mood was described as 
angry.  His affect was full and appropriate.  His thought 
content showed no suicidal plans or homicidal thoughts or 
plans.  He had no hallucinations or delusional thinking.  He 
had no manic symptoms and no phobic symptoms.  His memory was 
apparently satisfactory.  In terms of calculation he did well 
on addition, subtraction, multiplication and division.  He 
was considered competent for VA purposes.  

In summary it was indicated that he had been sent to Vietnam 
in April 1968 and remained there until January 1969.  He had 
been assigned to an artillery unit and his duty also involved 
guard duties and perimeter patrol.  The veteran had reported 
life-threatening situations regarding periodic mortar attacks 
on their compound once or twice a week and small arms attacks 
by the enemy.  He also reported a traumatic event when a 
close acquaintance was killed when his base was attacked and 
overrun.  Several days later he also learned of his mother's 
death.  The examiners concluded that the veteran had related 
some affective symptoms but did not fit the full criteria for 
post-traumatic stress disorder.  In the diagnostic 
formulation it was concluded that there was no Axis I post-
traumatic stress disorder.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for post-traumatic 
stress disorder if, during service, the individual was 
exposed to a traumatic event such as actual or threatened 
death or a serious injury and the individual's response 
involved intense fear, helplessness or horror and there are 
other manifestations such as persistently reexperiencing the 
traumatic event, persistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness, and 
persistent symptoms of increased arousal because of the event 
so as to support the diagnosis.  

In this case, the veteran's service medical records reflect 
that in November 1971 he reported depression and nervousness; 
however, on a mental status evaluation his behavior and mood 
were reported to be normal and he was fully alert and fully 
oriented.  The impression was that there was no significant 
mental illness.  On his  physical examination for separation 
from military service conducted on the same day, the 
psychiatric evaluation was normal.  

The record reflects that the veteran served in the Republic 
of Vietnam from April 1968 to January 1969 and that he was a 
member of an artillery unit.  He has related that his base 
was subjected to enemy mortar and small arm attacks and that 
at his base in January 1969 a bunker was overrun and everyone 
in the bunker, including a close acquaintance, were killed.  
The name of the veteran's acquaintance is listed in the 
Vietnam Veterans' Memorial Directory of Names as a casualty 
in January 1969 and the U.S. Armed Services Center for 
Research of Unit Records has also provided a casualty report 
reflecting that the veteran's acquaintance was killed in a 
hostile action in January 1969.  The veteran has indicated 
that he was not present at the time of his acquaintance's 
death but learned of the death shortly thereafter.  He has 
also related that several days later he was informed of the 
death of his mother.  The death of his father and two 
brothers occurred later after his return to the United 
States.  The veteran has indicated that he has various 
psychiatric symptoms including difficulty sleeping and 
difficulty concentrating and nightmares and flashbacks of his 
Vietnam experiences.  

The veteran was afforded a psychological evaluation for the 
VA in November 1989 and a diagnosis was made of post-
traumatic stress disorder.  That condition was also diagnosed 
when he was afforded a VA psychiatric examination in January 
1994.  However, the veteran had been observed and treated by 
the VA on various other occasions when other psychiatric 
diagnoses had been recorded, including dysthymia and 
adjustment disorder with depressed mood.  The most recent VA 
psychiatric examination was conducted in October 1997 and it 
was concluded that although the veteran related some 
affective symptoms he did not meet the full criteria for a 
diagnosis of post-traumatic stress disorder.  The veteran was 
interviewed by two VA psychiatrists at that time and the 
examination report includes detailed military, medical and 
occupational histories as well as a detailed mental status 
examination.  Since the presence of post-traumatic stress 
disorder was not confirmed on the October 1997 VA psychiatric 
examination, there is no evidentiary basis which would 
warrant the grant of service connection for the claimed 
disorder.  38 U.S.C.A. § 1110.  The other reported 
psychiatric disorders were initially manifested many years 
following the veteran's separation from service and have not 
been shown to have developed coincident with service or to 
have any relationship to any incident during service.  
Accordingly, service connection would not be warranted for 
those disorders. 

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is not established.  The appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

